DETAILED ACTION

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-4, drawn to a surgical instrument, classified in A61B 2090/3983 with a cross-reference to A61B 5/061 and A61B 34/20;

II.	Claims 5-19, 20, 21-22 and 26, drawn to systems for providing navigational information during surgery, classified in A61B 34/20, with a cross-reference to A16B 5/4851, A61B 2034/2055, 5/06, 34/30, 17/56, 17/154, 17/175, 17/1746 and with distinct species prescribed therein, as noted below;

III.	Claims 23-25, drawn to a method for performing a surgical navigation procedure, classified in A61B 2034/2046	 with a cross-reference to A61B 2034/2065.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed with respect to configuration of the tool interface for mating with a surgical tool such that the optical trackable target provides optical information with which to determine the positional information  The subcombination has separate utility such as use without first and second navigational information, or without navigation context information, or being used apart from a “leg position change information” system, being used without a robot, or being used 
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Inventions I and II are related to invention III as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In this case, both conditions apply: the method can be practiced with materially different systems, such as those outlined in each of the species, and the apparatuses can be employed in a materially different method, such as one that does not include receiving optical information “when the tip is in contact with an anatomical landmark” (e.g., tracking irrespective of the anatomy), or one which does not include calculating more than one pose of the instrument.
The examiner has required restriction between product and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112.  Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained.  Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined.  See MPEP § 821.04.  Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims.  Failure to do so may result in no rejoinder.  Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues.  See MPEP § 804.01.
Restriction for examination purposes as indicated is proper because all of the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)  the invention have acquired a separate status in the art in view of their divergent classification;

(c)  the inventions require different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)  the prior art applicable to one invention would not likely be applicable to another invention;
(e)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.

Election of Species
This application contains claims directed to the following patentably distinct species of the surgical navigation system, wherein it is configured to:
	A(i).	provide first and second navigation information, constructively identified 
by the examiner as corresponding to claims 5-19 and disclosed as “one 
aspect” in [0020] (all paragraphs as numbered in applicant’s pre-grant 
publication, US 2018/0338799); 

	A(ii).	provide leg position change information, which includes calculating 
positions before and after arthroplasty with respect to the relevant 
anatomical landmarks, constructively identified by the examiner as corresponding to claim 20 and disclosed as “one aspect” in [0018];

	A(iii).	provide “computer-implemented workflow corresponding to a surgical 
workflow” and inclusive of a drape, constructively identified by the 
examiner as corresponding to claims 21-22 and disclosed as “one aspect” 
in [0019]; or

	A(iv).	receive camera optical information and determine navigation context 
information and provided with a robotic control system, constructively 
identified by the examiner as corresponding to claim 26 and disclosed as 
“one aspect” in [0021].

This application additionally contains claims directed to the following patentably distinct species, wherein the tool interface is one of:
	B(i).	a V-channel mounting interface, as shown in Fig. 2 and in [0018], [0024], 
[0036]-[0037]; 

	B(ii). a kinematic mount as shown in Figs. 8 and 9 and in [0030]-[0031] and 
[0067];

	B(iii).	a planar feature without a magnet, as in [0054] and disclosed in the 
alternative in [0013; or

	B(iv). a planar feature with a magnet, as in [0054] and disclosed in the 
alternative in [0013].

Each of species A(i)-(iv) and B(i)-(iv) are independent or distinct because they correspond to separate embodiments of the invention and recite mutually exclusive characteristics with respect to the programmed functions of the navigation system or the structure of the tool interface.  Additionally, these species are not obvious variants based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply:

matter;
	(b)  the species require different field of search (for example, searching different classes/ 
subclasses or electronic resources, or employing different search queries);
	(c)  the prior art applicable to one species would not likely be applicable to the other 
species;
	(d)  the inventions are likely to raise different non-prior art issues under 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include (i) an  election of an invention to be examined, and an election of species even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species.
The election may be made with or without traverse.  To reserve the right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either 
If claims are added after the election, applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
Applicant is reminded that upon cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitation of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793